Citation Nr: 1518989	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to July 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the pendency of this appeal, jurisdiction over the Veteran's claims file was transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified at a September 2014 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The probative evidence of record shows that it is at least as likely as not that the Veteran's degenerative disc disease at L3-S1 with central stenosis, lumbar facet syndrome, herniated nucleus pulposus at L4-L5 and L5-S1, and left lower extremity radiculopathy was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease at L3-S1 with central stenosis, lumbar facet syndrome, herniated nucleus pulposus at L4-L5 and L5-S1, and left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  Because the Board is granting in full the benefit sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes diagnoses of degenerative disc disease at L3-S1, central stenosis, lumbar facet syndrome, herniated nucleus pulposus at L4-L5 and L5-S1, and left lower extremity radiculopathy, secondary to  L4-L5 disc herniation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to a nexus or connection between the Veteran's low back disability and service, the evidence of record consists of the Veteran's statements, service treatment records, post-service private treatment records, an August 2011 opinion from the Veteran's private treating physician, and a December 2011 opinion from a VA examiner.

During a September 2014 hearing before the Board, the Veteran testified that in 1982, he injured his lower back during service while playing basketball.  He testified that he first experienced a shooting pain in his lower back while running down the basketball court.  The following day, he was treated at sick call, where he was given a shot and received a profile to remain off duty for a few days.  The Veteran did not specifically recall experiencing other back problems during service, but he believed he complained of lower back pain on at least one other occasion.

The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge and as to the presence of observable symptoms, such as lower back pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that opining on the etiology of a currently diagnosed low back disability is more suited to the realm of medical expertise rather than lay testimony.  See Id.  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion regarding the diagnosis and etiology of spinal disorders.  See Id.  Accordingly, the Veteran's lay testimony is not competent evidence as to the etiology of his low back disability.  See, e.g.  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).   

The Board notes that some of the Veteran's service treatment records are illegible; however, the record indicates that they are the best copies available.  Notwithstanding the difficulty reading some of the Veteran's service treatment records, it is clear that the Veteran complained of lower back pain on at least five occasions during service.

A February 1982 service treatment record indicates that the Veteran reported experiencing lower back pain for the past three weeks.  The treatment provider observed tightness in the lower lumbar region and pain with range of motion.  The assessment was muscle tension, and the Veteran was prescribed a muscle relaxer.

In April 1982, the Veteran complained of lower back pain, which began while playing basketball a week earlier.  The treatment record indicates that the Veteran had a history of lower back pain since February 1982 and previously sought treatment for spine problems on three occasions.  The record also shows that the Veteran was taking medications, which did not alleviate the pain.  The treatment provider observed constant sharp pain to the lower right side of the back and some pain in the hip when he walked, which was continuously worsening.  The assessment was a muscle spasm in the lower right back.

A June 1982 service treatment record indicates that the Veteran complained of lower back pain.  The assessment was lumbosacral strain.

In September 1982, the Veteran reported experiencing right lower back pain for the past two weeks, which worsened after football practice the evening before.  The record indicates that the Veteran had a history of back strains and pain on the right lower lateral oblique muscle, radiating to the right gluteal maximus.  The Veteran reported pain upon range of motion.  The assessment was a lower back muscle spasm, and the Veteran was prescribed a  muscle relaxer.

Three days later, in September 1982, the Veteran again complained of lower back pain.  The treatment provider noted that the Veteran had a history of back pain for the past year.  The Veteran described his pain as a sharp pain radiating to the right gluteal maximus.  The assessment was a lumbar spine muscle strain, and the Veteran was prescribed a muscle relaxer.

A June 2001 private treatment record indicates that the Veteran complained of lower back pain, which worsened the past week after lifting mail at work.  The assessment was lumbar strain and back pain.  The plan was to treat the pain with a Medrol Dosepak and Lortab, followed by Naprosyn and low back stretching exercises.

An October 2001 magnetic resonance imaging (MRI) of the lumbar spine revealed no significant intervertebral disc space narrowing, sclerosis, or osteophyte formation.  There was no malalignment, adjacent abnormality, or calcification.

A November 2001 MRI revealed multifactorial central canal narrowing, largely mild at L3-L4, moderate to severe at L4-L5, and mild to moderate at L5-S1, and some lateral recess narrowing at L4-L5.  The treatment provider recommended selective nerve root block and epidural steroid injections.

A July 2002 private treatment record indicates that the Veteran had a past medical history of back pain.  

In May 2003, the Veteran reported lower back pain.  Imaging studies revealed a new midline disc protrusion at L2-L3 compared to imaging studies of the lumbar spine from November 2001. 

An August 2004 private treatment record indicates that the Veteran reported experiencing lower back pain.  Imaging studies revealed multilevel degenerative changes, a moderate left herniated nucleus pulposus at L4-L5, a moderate right paracentral herniated nucleus pulposus at L5-S1 with mass effect on the left L5 and right S1 nerve root, and mild central canal stenosis at L3-L4 and L2-L3 with a right paracentral protrusion at L2-L3.

A February 2008 private treatment record indicates that the Veteran reported lower back pain for the past three or four years.  The record indicates that the Veteran was last seen in March 2005, when he received a diagnoses of foraminal narrowing, herniated nucleus pulposus at L4-L5 and L5-S1, and facet syndrome.  The Veteran previously received two epidural steroid injections of the facet joints, which provided tremendous relief for approximately two years.  However, the Veteran reported that over the past four or five weeks, he again began experiencing lower back pain without any recent trauma.  The Veteran described his pain as a constant, dull, nagging discomfort with a sharp, shooting, tingling pain radiating down the left thigh, calf, and foot.  Imaging studies revealed chronic degeneration with loss of normal signal and height at all lumbar discs, except L1-L2, and disc herniation with upward extrusion of free fragment on the right and left sides of the canal at L5-S1.  

March 2008 private treatment records indicate that the Veteran received a series of epidural steroid injections in the lower back and nerve root blocks with facet injections.  The diagnoses included lumbar facet syndrome with facet mediated lower back pain and lumbar disc herniation at L4-L5 and L5-S1 with left sided lumbar radiculopathy.   

An April 2008 private treatment record indicates that the Veteran had diagnoses of lumbar facet syndrome, L4-L5 disc herniation, left lumbar radiculopathy, and left foot drop.  The record indicates that after receiving three sets of nerve root blocks and facet joint blocks, the Veteran's pain improved tremendously.  However, he still experienced some numbness radiating down his left leg and foot. 

A June 2008 private treatment record indicates that the Veteran had diagnoses of lumbar facet syndrome and left lumbar radiculopathy, secondary to the L4-L5 disc herniation.

In May 2010, the Veteran sought follow-up treatment for his back pain.

A July 2011 private treatment record indicates that the Veteran had a history of lower back pain dating back to his military service around April 1982.

The Veteran submitted a letter dated in July 2011 from his private physician wherein it was stated:

I have had the pleasure of knowing [the Veteran] for over [ten] years.  He has had a history of back pain.  I feel his back pain does date back to 1982 while he was still in the military.  I have reviewed records from the military indicating lumbar back pain and muscle strain injuries at that time.

I ask that you look favorably upon [the Veteran in] his request for appropriate medical and administrative attention to his back pain clinical symptoms which do date back to his time as a[n] active duty soldier.  

During a December 2011 VA examination, the Veteran stated that he injured his lower back while running in 1982.  He reported intermittent lower back discomfort after service, which became constant in 2008, with some numbness and radiation down the left lateral leg.  A physical examination revealed no localized tenderness or pain to palpation for any joints or soft tissue of the thoracolumbar spine and no evidence of guarding or muscle spasm.  There was objective evidence of left femoral and sciatic nerve involvement, causing moderate tingling and numbness down the left lateral leg.  The examiner provided diagnoses of degenerative disc disease at L3-S1 with central stenosis and left lower extremity radiculopathy.  With regard to the etiology of the Veteran's low back disability, the examiner noted that the Veteran's claims file and service treatment records were not available for review, and provided the following opinion:

There is no indication that anything that happened in the service in [the] 1980's is related to the current complaints today.

In September 2014, the Veteran submitted a letter from a private chiropractor, along with a waiver of RO jurisdiction, indicating that the Veteran reported a history of lower back pain with associated nerve damage into his left leg.  A physical examination revealed pain and swelling at the lower lumbar and sacroiliac joints, bilaterally.  X-rays revealed L5 disc thinning and degeneration along with pelvic unleveling.  The diagnosis was lumbar disc degeneration with neuropathy.

The evidence of record contains conflicting competent medical opinions regarding the etiology of the Veteran's low back disability.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

Although the December 2011 VA examiner provided a negative nexus opinion, the Board finds that the examiner's opinion is of no probative value.  First, the examiner did not provide a rationale to support the opinion.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Second, the examiner did not review the Veteran's claims file and stated that "there is no indication that anything that happened in the service in the 1980's is related to the current complaints today."  However, the Veteran's service treatment records are replete with complaints of and treatment for lower back pain.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  Finally, in rendering the above-referenced opinion, the VA examiner did not address the Veteran's statement that he injured his back while running in 1982.  See, e.g. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Accordingly, the Board affords no probative value to the December 2011 VA examiner's opinion. 

The Board finds the opinion of the Veteran's private physician to be probative in that it is supported by a rationale evidencing a thorough review of the Veteran's claims file, including the multiple complaints of lower back pain during service.  The physician also treated the Veteran for over ten years and was familiar with his history of lower back pain.  Moreover, there is no probative evidence of record that disassociates the Veteran's low back disability from his active duty.  Accordingly, the Board finds that the evidence of record supports service connection for degenerative disc disease at L3-S1 with central stenosis, lumbar facet syndrome, herniated nucleus pulposus at L4-L5 and L5-S1, and left lower extremity radiculopathy.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for degenerative disc disease at L3-S1 with central stenosis, lumbar facet syndrome, herniated nucleus pulposus at L4-L5 and L5-S1, and left lower extremity radiculopathy is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


